Order entered August 22, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01162-CR

                          JOHANAN JOHN FOLSOM, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-58786-P

                                          ORDER
       On July 11, 2013, this Court reversed appellant’s conviction and remanded the case to the

trial court for further proceedings. On July 31, 2013, appellant filed a “Motion to Expedite

Mandate.” There has been no response from the State to this motion.

       Appellant’s motion to expedite mandate is GRANTED. It is hereby ORDERED that the

mandate in the above-styled case issue.


                                                     /s/   LANA MYERS
                                                           JUSTICE